DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2021 has been entered.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Claim 1 is amended in the reply filed on 10/07/2021; claim 2 was cancelled. 
Applicant’s arguments regarding amendments with respect to the pending claims have been considered but are moot because the arguments based on the amendments do not apply to the current rejection.  The amendments in the claims are rejected by previously relied on references below. 
Applicant's remaining arguments filed 10/07/2021 have been fully considered but they are not persuasive.
Applicant argues that Himori does not disclose any insulating or dielectric materials covering the surface of the electrodes against the plasma generated in the processing chamber, thus Himori’s is a fundamentally different arrangement than Applicant’s due to the opposing electrodes facing to the lower electrode. 
Examiner disagrees, and notes that insulating or dielectric materials covering the surface of electrodes is already taught by new primary reference Okumura, and Himori is relied upon to teach the low pass filters, terminals, and polarities as well as the configuration, which is a reasonable combination. It is noted that although Himori teaches exposed electrodes, Applicant’s argument regarding exposed electrodes is irrelevant to what is actually taught by Himori, which is the floating state configuration, which exists regardless. 
Due to the explanations above, Applicant’s arguments are rendered not persuasive.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0074813 to Okumura in view of US 2015/0221478 to Himori.  
Claim 1: Okumura discloses a plasma processing apparatus (10 [plasma device], Fig. 4-5) comprising: a processing chamber (14 [chamber]) which is disposed in a vacuum vessel (12 [container]) and in which plasma is formed generated inside the vacuum vessel (12, para. [0017]); a sample stage (68 [table]) which is disposed inside of the processing chamber (12, see Fig. 4) and on which a sample (38 [substrate]) to be processed using the plasma is placed (see para. [0025]); a dielectric member (72 [upper plate portion]) forming an upper surface portion of the sample stage (upper portion of 68) including a placement surface on which the sample (38) is placed (see para. [0025] where 38 is placed on 72); a plurality of film-shaped electrodes (76, 78 [electrodes]) which is disposed at a same height in a vertical direction inside the dielectric member (72) to which a DC power from a DC power supply (80 [DC power source]) is supplied (para. 
Okumura discloses a bias electrode (74 [lower plate portion], Fig. 5) made of a conductor (“conductive material” see para. [0025]), the bias electrode (74) being disposed below the dielectric member (72 [upper plate portion]) in the sample stage (68) and supplied with radio frequency power for forming a radio frequency bias potential from a radio frequency power supply during the processing of the sample (para. [0026-0027]); wherein the plurality of electrodes (76, 78) includes a first electrode (76 [first chucking electrode], Fig. 5) and a second electrode (76 [second chucking electrode]).
However Okumura does not disclose the plurality of electrodes which is electrically connected to the DC power supply via a low pass filter circuit including a first and a second low pass filter circuit, to which a DC power from the DC power supply is supplied, to which a predetermined polarity is imparted; the first electrode to which a positive polarity is imparted and the second electrode to which a negative polarity is imparted based on the power, wherein the first electrode is electrically connected to a positive electrode terminal of the DC power supply via the first low pass filter circuit, and wherein the second electrode is electrically connected to a negative electrode terminal of the DC power supply through the second low pass filter circuit,  
and does not disclose wherein power supply paths of the DC power between the first electrode and the positive electrode terminal of the DC power supply and between the second electrode and the negative electrode terminal of the DC power supply are not electrically connected to ground so that the positive electrode terminal and the negative 
Himori discloses electrodes (18c1/18c2, Fig. 6) which is electrically connected to a DC power supply (30 [dc power supply]) via a low pass filter circuit (31/33) including a first (31 [LPF]) and a second low pass filter circuit (33 [LPF]), to which a DC power from the DC power supply (see para. [0063]) is supplied, to which a predetermined polarity is imparted (para. [0086]); the first electrode (18c1 [inner segment electrode], Fig. 6) to which a positive polarity is imparted (para. [0086]) and the second electrode (18c2 [outer segment electrode]) to which a negative polarity is imparted based on the power (para. [0086]); wherein the first electrode (18c1) is electrically connected to a positive electrode terminal of the DC power supply (see Fig. 6 where 30 is connected to positive terminal of 30a [feed line]) via the first low pass filter circuit (31), and wherein the second electrode (18c2) is electrically connected to a negative electrode terminal of the DC power supply (see Fig. 6 where 30 is connected to positive terminal of 30b [feed line]) through the second low pass filter circuit (33), for the purpose of uniformizing the spatial electric potential distribution thereby improving planar uniformity of the process (para. [0088]). 
Himori also discloses wherein power supply paths of the DC power between the first electrode (18c1, Fig. 6) and the positive electrode terminal of the DC power supply positive terminal of 30a of 30) and between the second electrode (18c2) and the negative electrode terminal of the DC power supply (negative terminal of 30b of 30) are not 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the respective low pass filter circuits and configurations and connections to a floating configuration as taught by Himori with motivation to uniformize the spatial electric potential distribution thereby improving planar uniformity of the process, and to have no potential difference formed therebetween, so abnormal electric discharge can be hardly caused and a member for grounding is unnecessary.
Claim 2: (Cancelled). 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okumura in view of Himori as applied to claim 1 above, and further in view of US 2011/0210811 to Scherer et al (“Scherer”).
Claim 4:
However Scherer wherein a low pass filter has an output that limits the output frequency of a radio frequency power supply to a lower frequency, for the purpose of permitting stress built up during the deposition to be controlled (frequency, para. [0132]). This reads on a circuit constant of a low pass filter is smaller than a frequency of the radio frequency power as claimed.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the low pass filter frequency constant that is less than the radio frequency power as taught by Scherer with motivation to permit stress built up during the deposition to be controlled.
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okumura in view of Himori as applied to claim 1 above, and further in view of US 5,426,558 to Sherman.
Claims 5 and 6:   The apparatus of Okumura in view of and Himori does not disclose (claim 5) wherein each of a capacitance C2 of a second portion P2 of the dielectric member between the plurality of electrodes and the bias electrode and a sum of the capacitance C3 of capacitors in the first and second low pass filter circuits is smaller than the capacitance of the first portion of the dielectric member between the plurality of electrodes and the sample; (claim 6) 
However, Sherman discloses an electrostatic chuck (4, F. 5d) a lower dielectric (30, Fig. 5d) should be thicker than an upper dielectric (33) for the purpose of maximizing the electrostatic forces pulling on the workpiece on the upper dielectric and/or the lower dielectric being thicker for the purpose of achieving mechanical support and to avoid bowing of the workpiece in applications where heating is involved (see col. 5, lines 2-15). It is noted that 30 reads on second portion of the dielectric member, and 33 reads on a first portion of the dielectric member, and it is known that a thicker dielectric member renders it having a smaller capacitance than a thinner dielectric member. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the thickness and therefore capacitance requirements taught by Sherman with motivation to maximize the electrostatic forces pulling on the workpiece on the upper dielectric and/or the lower dielectric being thicker for the purpose of achieving mechanical support and to avoid bowing of the workpiece in applications where heating is involved.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okumura in view of Himori as applied to claim 1 above, and further in view of US 5,151,845 to Watanabe et al (“Watanabe”).
Claim 7:    The apparatus of Okumura in view of Himori does not disclose wherein the plurality of electrodes includes a plurality of pairs of the first electrode and the second electrode, wherein the plasma processing apparatus comprises a plurality of DC power supplies as the DC power supply, and wherein each pair of the first electrode and the second electrode of the plurality of pairs is electrically connected, through the 
Watanabe discloses a plurality of electrodes (4, 4’, 6, 6’ [first and second electrodes], Fig. 4-6) includes a plurality of pairs of the first electrode and the second electrode (4, 4’, 6, 6’, col. 3, lines 35-50), wherein the plasma processing apparatus comprises a plurality of DC power supplies (12, 12’, [DC power supplies]) as the DC power supply (12, 12’), and wherein each pair of the first electrode and the second electrode of the plurality of pairs (4, 4’, 6, 6’) is electrically connected to a positive electrode terminal and a negative electrode terminal of each of the plurality of DC power supplies, respectively (see col. 3, lines 45-48 and Fig. 4-6 where they are connected electrically), for the purpose of having a large electrostatic force be effectively generated between the volume and the substrate (see col. 1, lines 48-50). Additionally, the courts have held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  MPEP 2144.04 VI (B).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the plurality of electrode pairs and configuration taught by Watanabe with motivation to have a large electrostatic force be effectively generated between the volume and the substrate.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okumura in view of and Himori as applied to claim 1 above, and further in view of US 2011/0214811 to Ashida.
Claim 8:    The apparatus of Okumura in view of Himori does not disclose wherein a capacitor having a capacitance smaller than the capacitance of the second portion of the dielectric member between the plurality of electrodes and the bias electrode is provided on a power supply path of radio frequency power between the bias electrode and the radio frequency power supply.
Ashida discloses wherein a capacitor (82 [capacitor], Fig. 2) considered capable of having a capacitance smaller than the capacitance of a second portion of a dielectric member (40b [insulating film], para. [0050, 0054-0055] where 82 can be varied and controlled to be small or 0) between electrode (40a [electrode]) and a bias electrode (12 [susceptor], para. [0042] by a controller) is provided on a power supply path (36 [power feed rod]) of radio frequency power between the bias electrode (12) and a radio frequency power supply (32 [RF power supply], para. [0041]) for the purpose of improving reproducibility and reliability of a plasma process and/or improve functions of plasma generation (para. [0012]). It is noted that Ashida teaches optimization of capacitance values, and it is also noted that no values are actually claimed. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the capacitor, configuration, and the optimization of the small value as taught by Ashida with motivation to improve 
Claim 9: (Withdrawn).
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten into independent claim 1 including all of the limitations of the independent base claim 1 and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 






/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718